 intheMatter OfRUDOLF ORTHWINE CORPORATIONandNEWYORKTYPOGRAPHICAL UNION No. 6,A. F. L.andNEWYORKPRINTINGPRESSMEN'S UNIONNo. 51, A. F. L.andNEW YORKPRESS ASSISTANTS',UNION No. 23, A. F. L.Case No. 2-R-,5129.-Decided February 6, 1945Landau and Friedman, by Mr. Myron P. Gordon,of New York City,for the Company.Mr. Samuel H. Jacobs,of New York City, for the ITU.Mr. William Johnson,of New York City, for the Pressmen.Mr. Charles A. McNally,of New York City, for the Assistants.Mr. Erwin A. Peterson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition jointly filed by New York Typographical UnionNo. 6, A. F. L., herein called ITU, New York Printing Pressmen'sUnion, No. 51, A. F. L., herein called Pressmen, and New York PressAssistants' Union No. 23, A. F. L., herein called the Assistants, allaffiliated with the American Federation of Labor, and jointly referredto herein as the Unions, alleging that a question affecting commercehad arisen concerning the representation of employees of Rudolf Orth-wine Corporation, New York City, herein called the Company, theN ational Labor Relations Board provided for an appropriate hearingupon due notice before Richard J. Hickey, Trial Examiner. Saidhearing was held at New York City, on December 27, 1944.The Com-l:any and the Unions appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror, and are herby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.At the hearing the Companymoved to dismiss the petition herein.This motion was referred tothe Board.For reasons hereinafter appearing, the motion is denied.60 N. L R. B., No. 86.447 448DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF TILE COMPANYRudolf Orthwine Corporation, a New York corporation, with itsprincipal office and place of business at New York City, is engaged incommercialprinting and binding.During the fiscal year which endedNovember 30, 1944, the Company purchased in excess of $50,000 worthof raw materials, of which approximately 80 percent was shipped- tothe plant from points outside the State of New York.During thesame period the Company's sales exceeded $250;000, of which approxi-mately 50 percent was sold and transported to purchasers outside theState of New York.meaning ofthe National Labor Relations Act.II.TILE ORGANIZATIONS INVOLVEDNew-York Typographical Union No. 6,affiliated with InternationalTypographical Union of North America, New Yolk Printing Press-men's Union No. 51-,.affiliated with International Printing Pressmen'sand Assistants'Union of North America,and New York Press Assistants'Union No. 23,affiliated with International Printing Press-men's, and Assistants'Union of North America, all affiliated with theAmerican Federation of Labor; are labor organizations admitting tomembership employees of the Company.Cr"TIII.THEQUESTIONS CONCERNING REPRESENTATIONBy letter dated September 26, 1944, the Unions requested recog-nition from the Company as the exclusive bargaining representativeof its employees in the,composing room and pressroom. The Companydeclined to recognize the Unions unless and until they are certifiedby the Board.A statement of the Field Examiner for the Board introduced intoevidence at the hearing, indicates that each petitioner represents asubstantial number of employees within its jurisdiction in the allegedappropriate unit .1-'The Field Examiner reports that the ITU submitted 12 authorization cards, and thenames of all persons appearing on the cards were listed on a Company pay roll which con-tained, the names of 22 employees in the composing room;and that 9 of the cards, weredated in August,and 1 in September 1944, and 2 were undated.The Field Examiner alsoreported that the Pressmen submitted 6 applications and authorization cards, and that thenames of 5 persons appearing on the cards were listed on a Company pay roll which con-tained the names of 10 pressmen,and that all of the cards were dated in August 1944, andthat the Assistants submitted 6 applications and authorization cards, and that the namesof all persons appearing on the cards were listed on a Company pay roll,which containedthe names of 13 press assistants and that 5 of the cards were dated in August, and 1 inSeptember 1944.1 RUDOLF ORTHWINE CORPORATION449We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSThe Unions contend that all employees in the composing room andpressroom, including working foremen, but excluding non-workingsupervisors and all other employees, constitute an appropriate unitfor the purposes of collective bargaining.The Company moved to dismiss the petition on the ground that theunit petitioned for is inappropriate.The Company's position is thata single plant-wide unit consisting of all employees, excluding non-working supervisors, the chauffeur ,2 and office and clerical employeesis appropriate. In support of its contention the Company points outthat all its employees work on one floor, working conditions are sub-stantially the same for all employees, and the Company's operationsare a continuous process from the composing room through the press-room, to the binding department and into the shipping department.The Company also contends that the petition should be dismissedon the ground that the Board is without power to certify three unionsas a single collective bargaining representative, fearing that if theBoard directed a single election in the unit petitioned for it mightresult in the employees in one of the craft groups being forced, againstthe will of the majority of them, into a bargaining unit which they donot desire and to be represented by a union not of their own choosing.We do not agree that several unions may not be jointly certified, butwe construe the latter contention of the Company as an alternative to.itsmotion to dismiss and as a request to conduct separate elections ineach, of the craft groups comprising the unit petitioned for.The Company's operations are divided into a pressroom, a compos-ing room, a binding department, and a shipping department which areall located on one floor.There is a partition which separates the com-posing room from the pressroom and partially separates the pressroomfrom the binding department.There is no interchange of employeesin the various departments of the Company other than on occasionswhen the pressmen are required to do the work of the unskilled femalebinding employees, necessitated by a rush job, or when the pressmenvolunteer to work overtime in the binding department.The wagesand working conditions are substantially the same for all employees.It is true that all the production employees of the Company could verywell- function as a single unit.However, there is no bargaining historyon a plant-wide basis nor does any labor organization claim to repre-sent employees on the basis of the, larger unit proposed by the Com-2 The chauffeur is also referred to in the record as a truck driver.-628563-45-vol 60-30 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany.Therefore,sincethe units hereinafter found appropriate com-prise well-defined craft groups, we reject the Company's contentionand deny its motion to dismiss the petition.The ITU admits to membership only skilled compositors, composi-tor apprentices, proofreaders, linotype operators, stonehands andworking foremen in the composing room. The Pressmen admits tomembership only skilled pressmen and working foremen in the press-room.The Assistants confines itsmembershipto skilledpress assist-ants, press helpers, and press feeders.We are not satisfied that the unit sought by the Unions is appropri-ate.We have in a number of cases, however, found appropriate unitsconsisting of all employees in the composing rooms 3 of printing andpublishing companies.We have also in a number of cases found appro-priate a unit composed of all employees in the pressrooms 3 or printingestablishments.-We are of the opinion that the employees in the composing room andthose in the pressroom respectively constitute separate units which fol-low well-established craft lines in the printing industry.We find that the following constitute units appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act:(1)All compositors, compositor apprentices, proofreaders, lino-type operators, stonehands, and workingforemen 8in the composingroom ;(2)All pressmen, press assistants, press helpers, press feeders, andworking foremen in the pressroom.V. THE DETERMINATION OF REPRESENTATIVESThe Company employs four part-time employees in the composingroom, a proofreader, and three compositor apprentices.The ITUcontends that they are ineligible to participate in the election and theCompany contends that they are eligible.The part-time proof readerworks an average of 30 hours per week. The three part-time com-positor apprentices work an average of 20 hours a week.All four,receive an hourly rate of pay comparable to other employees doingthe same work.They are engaged in the same work as the full-timeemployees and are subject to the same working conditions.They3Matter of Daily GazetteCo'58 N L R B 193;Matter of H. L. Ruggles&Company,58 N. L.R. B. 308;Matter of Shore Line Press,58 N.L. R. B. 1383;Matter of ServicePrinters,Inc.,54 N. L. it. B. 161.4Matter of H. L Ruggles&Company,58 N. L. it. B.308;Matter of Court Square Press,Inc.,44 N. L it.B. 702;Matter of R. It. DonnellyifSons Company,59 N. L.it. B. 122;andMatter of A S. Abell,Company,27 N.L.R B. 776.This Is In accordance with the agreement of the parties and the-custom of includingworking foremen in the printing trade.Matter of W. F. Hall Printing Company,51 N. L.It.B. 640;Matter of Chicago Rotoprint Company,45 N. L.It. B. 1263. RUDOLF ORTHWINE CORPORATION451therefore have substantial interests in common with the rest of theemployees and accordingly are eligible to participate in the election.We shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tions herein,, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of - and pursuant to the powers vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation -to ascertain represent-atives for the purposes of collective bargaining with Rudolf Orth-wine Corporation, New York City, elections by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Second Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, and tothe determination in Section V, above, among the employees in theunits found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation, or temporarily laidoff, and including employees in the armed forces of the United Stateswho,present themselves in person at the polls, but excluding any\whohave since quit or been discharged for cause, and have not been rehiredor reinstated prior to the date of the elections; (a) to determinewhether or not the employees described in group (1) of Section IVdesire to be represented by New York Typographical Union No. 6,A. F. L., for the purposes of collective bargining; (b) to determinewhether or not the employees described in group (2) of Section IVdesire to be represented by New York Printing Pressmen's UnionNo. 51 and New York Press Assistants' Union No. 23, A. F. L., jointly,for the purposes of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Elections. -6 The Unions requested that eligibility be determined as of August 18,1944.The Com-pany requests that we use our regular procedure to determine eligibility.No substantialreason appears,however, for departing from our customary eligibility date.